FHR CURIAM.
This is an appeal from a judgment granting a petition for exclusion of certain agricultural lands from the corporate limits of Colman, S. D., and from an order of the court overruling the motion for a new trial.
That which we have said in the case of John Fuhr and Lizzie Fuhr v. City of Colman, 65 S. D. 584, 276 N. W. 727, in the opinion handed down at this term, is equally applicable in the case at bar.
The judgment and order of the trial court are hereby affirmed.
All the Judges concur.